Citation Nr: 0208688	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  97-31 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
November 1996.

The current appeal arose from an October 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  The RO denied entitlement 
to service connection for tinnitus.

This matter was previously the Board of Veterans' Appeals 
(Board) in June 1998, wherein it was remanded for additional 
development and adjudicative actions.  

In view of his relocation, jurisdiction of the veteran's 
appeal has been assumed by the RO in Denver, Colorado, which 
affirmed the determination previously entered, and returned 
the case to the Board for further appellate review.


FINDING OF FACT

The probative, competent medical evidence of record 
establishes that tinnitus is not linked to active service on 
any basis.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that in February 1992, the 
veteran was seen for reported loss of hearing.  There was no 
indication that he was experiencing tinnitus at the time.  
The assessment was otitis media/externa.

Reports of medical examination conducted in November 1990, 
March 1992, January 1994, March 1996, and August 1996, all 
show that upon clinical evaluation, the veteran's ears, to 
include internal and external canals, were normal.  There was 
no indication that the veteran had tinnitus.

The accompanying report of medical history, completed by the 
veteran and also dated in November 1990, March 1992, January 
1994, March 1996, and August 1996, respectively, all show 
that he indicated that he had never had ear, nose, or throat 
trouble, or hearing loss.

A VA examination report dated in February 1997 shows the 
veteran reported that loud noises caused distortion of 
hearing on the right side.  He indicated that this had begun 
approximately in the fall of 1995, following exposure to the 
noise of weapons fire.  History was said to be negative for 
chronic middle ear disease, vertigo, and familiar deafness.  
Right sides, unilateral, tinnitus was said to be present, but 
the date and circumstances of onset were uncertain.  The 
tinnitus was described as periodic, manifested by a 
distortion type sound which occurred two to three times a 
day, and which lasted for one to two minutes.  It was said to 
have no reported effect on activities of daily living.  
Hearing was found to be within normal limits.

A VA Summary Report of Examination for Organic Hearing Loss 
dated in December 2000, reveals that the veteran's chief 
complaint was unilateral tinnitus of the right ear.  He 
indicated that he had greatest difficulty whenever he was 
around noise, soft or loud, that was of a complex nature.  He 
noted that his tinnitus was very bothersome to him. 

He indicated that he first noticed the tinnitus while in 
Marine Combat Training in January 1992.  He stated that the 
training consisted of learning to fire all sorts of different 
weapons, very often in the field without hearing protection.  
When the tinnitus first began, he thought his ear was just 
plugged and sounding funny, as if a cold was coming, but when 
the tinnitus didn't subside he reported to sick call, wherein 
an audiogram was conducted.  

The audiogram was normal and he was told there was nothing to 
be done about the tinnitus.  He also reported other noise 
exposure while in the service.  He indicated that he flew in 
helicopters with a search and rescue team sporadically, which 
was quite noisy, even with protective muffs.  He indicated 
that his primary job duties during his five years of service 
were as an air traffic controller, which was quite noisy when 
he was on the tarmac exposed to jet noise.  He also reported 
exposure to gunfire noise due to yearly rifle range training, 
even though hearing protection was worn.  Other reported 
noise exposure history included working in  the construction 
field, with occasional noise exposure without regularly 
wearing hearing protection.  

The veteran described that tinnitus in his right ear as a 
popping, crackling sound like a broken speaker.  He reported 
the tinnitus as not constant, but occurring many times daily, 
related to noise heard.  He indicated that the tinnitus 
occurred most frequently when he listens to the radio, which 
he would not listen to at a loud level. He reported the 
tinnitus also occurred when two sounds were heard 
simultaneously, such as when a sander and a drill were 
operating at the same time.  The tinnitus would start when 
the sound occurred and would continue for quite a while, then 
fades away, until another sound would trigger it.  He did not 
hear the tinnitus at the time of the testing, so a pitch 
match could not be made, however, it did not seem likely that 
the nature of the sound would lend itself to a pitch match.  

The examiner indicated that after carefully reviewing the 
veteran's claims file, she could find no evidence of the 
veteran reporting tinnitus to a medical officer during his 
military service.  In February, 1992, the veteran did report 
to sick bay with complaints of hearing loss for two days.  
The medical officer's report indicated external otitis media 
in the right ear.  The report did not indicate that the 
veteran reported tinnitus at that time, which would have been 
shortly after he reported that he first noticed the tinnitus.  
Based on this, the examiner concluded that she could not 
state that the veteran's tinnitus was related to noise 
exposure he experienced while in service.


Criteria

In general, the applicable law and regulations state that 
service connection may be 
granted on a direct basis for disability resulting from 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(a) (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991). 


When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Albuquerque, 
New Mexico, VA Medical Center, and at the Grand Junction, 
Colorado, VA Medical Center.  The treatment records, 
including the examination reports, have been obtained from 
the respective facilities and have been associated with the 
veteran's claims folder.  

The RO has obtained and associated with the claims file the 
medical treatment and examination reports identified by the 
veteran.  The RO has associated his service medical records 
with the claims file.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2002)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the filing of his claim.  
However, the RO informed the veteran of the VCAA in a 
Supplemental Statement of the Case dated in March 2002, and 
fully considered his claim under the new law.  

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
a rating decision, a statement and supplemental statements of 
the case, and associated correspondence.

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  

The veteran himself has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.

Having determined that the duties to notify and assist have 
been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Analysis

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's service medical records are silent as to a 
history of tinnitus prior to his entrance into service.  He 
is therefore presumed to have been in sound condition unless 
clear and unmistakable evidence exists to overcome the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  By "clear and 
unmistakable" evidence is meant that which cannot be 
misinterpreted and misunderstood; it is that which is 
"undebateable."  Vanerson v. West, 12 Vet. App. 254 (1999).



In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with tinnitus either prior to service or during 
his period of active service.  The veteran did, however, 
report that he was experiencing some hearing loss in January 
1992, wherein otitis media/externa was assessed.  However, 
there is no evidence that he had tinnitus at the time, nor 
that he reported experiencing tinnitus associated with the 
assessed otitis media or externa.

The various reports of medical history completed by the 
veteran himself between November 1990 and August 1996 are all 
negative for complaints of tinnitus by the veteran.  
Similarly, all reports of medical examination failed to 
demonstrate that clinical evaluation revealed the 
manifestation of tinnitus.

Subsequent to service, there is evidence that the veteran has 
reported periodic episodes of tinnitus that are precipitated 
by certain sound triggers.  No health care provider has 
indicated or even suggested that such symptoms experienced by 
the veteran are related to his period of active service.

There is no evidence of record that the veteran had 
manifested tinnitus during service, nor is there evidence 
that the current reported tinnitus is related to his period 
of active service.  Any statements of such by the veteran are 
contradicted by the evidence of record.

Moreover, the veteran's assertions as to his having tinnitus 
that was manifested as a result of noise exposure during his 
period of active service cannot be deemed as competent 
medical evidence.  As a layperson, he is not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).





As the Board noted earlier in Hickson, supra, the CAVC has 
held that in order to prevail on the issue of service 
connection, there must be in-service incurrence or 
aggravation of tinnitus.  

As there is no record of such in-service incurrence or 
aggravation of tinnitus, and no nexus established between the 
current reported disability and service by a competent 
authority, service connection cannot be established.  As 
noted in the previous paragraph, the veteran is not competent 
to provide such a medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has tinnitus that is related to his period of active 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The probative and competent medical evidence of record 
consists of the opinion expressed by the VA medical examiner.  
The VA medical examiner reviewed the entire evidentiary 
record and concluded that tinnitus cannot be related to any 
noise exposure experienced by the veteran in service.  The 
Board cannot conclude otherwise.  See Colvin, supra.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no evidence that 
tinnitus existed during the veteran's service, nor is there 
any medical evidence of record which suggests the current 
reported tinnitus can be associated with service.  
Accordingly, the veteran's claim of entitlement to service 
connection for tinnitus is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus.  See Gilbert, 
1 Vet. App. at 53.


ORDER

Entitlement to service connection for tinnitus is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

